   Case 2:18-cv-13755-JMV Document 21 Filed 05/28/19 Page 1 of 2 PageID: 462




Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 In re Application of

 COMODO HOLDINGS LIMITED,
                                                                  Civil Action No. 18-13755
                Applicant,
                                                                           ORDER
 Pursuant to 28 U.S.C. § 1782 for Judicial
 Assistance in Obtaining Evidence from DAVID
 UNTRACHT for Use in a Foreign Legal
 Proceeding.


John Michael Vazguez, U.S.D.J.

       On September 11,2018, Applicant Comodo Holdings Limited (“Comodo”) applied for an

order pursuant to 28 U.S.C.   §   1782 (the “1782 Application”), seeking certain discovery from David

Untracht for use in a proceeding captioned Comodo Holdings Ltd. V. Renaissance Ventured Ltd.

And Joseph Katz, as Executorfor the Estate oft/ic late Eric D. Emanuel, deceased, pending in the

Eastern Caribbean Supreme Court in the High Court ofJustice, British Virgin Islands, Commercial

Division (the “BVI Action”). D.E. 1, 1-1. On October 11, 2018, the Court granted Comodo’s

1782 Application. D.E. 2.

       On December 6, 2018, Joseph Katz, as Executor for the Estate of Eric D. Emanuel, (the

“Estate”) moved to reopen the action pursuant to Fed. R. Civ. P. 60(b)(6) and intervene in the

action pursuant to Fed. R. Civ. P. 24. D.E. 3, 3-4. Comodo filed opposition, D.E. 6, and the Estate

replied, D.E. 9. The Estate then filed a supplemental letter of authority, D.E. 11, to which Comodo

responded, D.E. 12. The Court then held a telephone conference with the parties on May 20,2019,

D.E. 17. Pursuant to the telephone conference, the Estate submitted supplemental briefing. D.E.
   Case 2:18-cv-13755-JMV Document 21 Filed 05/28/19 Page 2 of 2 PageID: 463




19. The Court then held a hearing on May 28, 2019. D.E. 20. During the hearing, Comodo

consented to the Estate reopening the action and intervening.         For these reasons and those

expressed on the record, and for good cause shown,

          IT IS on this 28th day of May, 2019,

          ORDERED that the Court GRANTS the Estate’s motion to reopen the action pursuant to

Fed. R. Civ. P. 60(b)(6) and to intervene pursuant to Fed. R. Civ. P. 24; and it is further

          ORDERED that this Order supersedes the Court’s Order at D.E. 3; and it is further

          ORDERED that Comodo is authorized to issue a subpoena on Mr. Untracht limited to the

following:

                 (1) Mr. Emanuel’s tax returns from 1998 to 2002; and

                 (2) the documents contained in the box referenced in Mr. Untraeht’s e-mail to

                 Lauren Peaty dated December 20, 2017; and itis thither

          ORDERED that such documents are to be produced to counsel for Comodo by June 7,

2019. The Estate may conduct a privilege review of the documents before production; and it is

thither

          ORDERED that Comodo shall serve copies ofthis Order and the subpoena issued pursuant

to this Order on counsel for the parties in the BVI Action.



                                                      John &lichael Vazqu, ti9.D.J.




                                                  7
